PER CURIAM.
Motion to dismiss appeal granted, with $10 costs, unless the appellant shall, within 20 days from the date of service of a copy of this order, together with notice of entry thereof, file and serve the printed papers on appeal, as provided in Rule 41, and pay to the respondents’ attorney $10 costs of this motion, and give an undertaking for the costs on appeal and to indemnify the plaintiff, and such other parties hereto as are similarly interested, *1149against damage which they may suffer by reason of the delay caused by the failure of the appellant to place the appeal on th§ calendar. The form of the undertaking to be settled by and before McLENNAN, P. J., on five days’ notice.